JONES, Senior Judge
(concurring and dissenting):
There is no doubt that appellant was both a malcontent and irritant to the command. In short, he was a disciplinary recidivist as reflected in the chronology of his six masts. Equally clear to me is the measured, and more than fair, nonjudicial punishment imposed at the consecutive masts.1 *1035My focus, however, is on the appropriateness of the bad-conduct discharge for the instant offenses. After setting aside the failure to go offense, we are left with disrespect to a commissioned officer and willful disobedience of the order of a second class petty officer, concededly serious offenses on their face.
Appellant admitted saying to the petty officer, “This is bullshit, man. This guy [appellant’s division officer, a chief warrant officer W-2, not present when the remark was made] can act like an asshole sometimes.” This constituted the disrespect. When the petty officer then told appellant to “shut up,” appellant responded, “If [you would] ask me to be quiet, I would do that,” and then explained that “shut up” was “rude.” Appellant said nothing else, but the willful disobedience of the order to remain silent was not complete.
Appellant’s evaluation dated 31 January 1991 (RE 1), after listing appellant’s first four masts, notes prophetically:
MSSA Claytor’s appearance is fair, however, his personal behavior is unsatisfactory. MSSA Claytor needs to work on his attitude and needs to make a decision as to what he wants to do in life. He has the potential to become a very good Mess Management Specialist. At this time, MSSA Claytor is progressing toward advancement.
As is apparent, appellant chose the wrong course, resulting in two additional masts and the charges before this special court-martial. In the absence of the prior masts, I know of no line officer who would have taken the instant charges beyond mast. On the other hand, I have no quarrel with the disposition of the instant charges at special court-martial given those same masts; indeed, I am surprised that appellant did not find himself at a special (or summary) court-martial earlier than he did.
Our function, however, is to pass on the appropriateness of sentence for the two offenses before us in the context of this appellant. Although we are often apt to label those earlier masts as “matters in aggravation,” as was done here, they do not aggravate the present offenses as they are not circumstances that directly relate to or result from the commission of those offenses. They are indicative of a lack of rehabilitative potential, and well justify the conclusion that the words spoken in disobedience were said in a malicious manner, and certainly not in the interest of promoting courtesy. In another case, prior masts might well justify the decision to increase the length of confinement in the effort to break what otherwise might become a series of military offenses, in order to return a disciplined and productive sailor to the fleet. But we must hesitate before en-grafting those earlier offenses onto ones that are otherwise relatively minor in order to characterize them as “bad conduct” for the purposes of discharge, a punishment unrelated to any interest in rehabilitation.
That appellant does not belong in the service, I have no doubt; however, the lesson of United States v. Browder, No. 77-1019 (N.C.M.R. 22 June 1977), as reformulated in United States v. Cowan, 13 M.J. 906, 909 (N.M.C.M.R.1982) bears repeating:
The harshness of a punitive discharge should not be utilized as a substitute for rehabilitative measures or, if an accused is unsuited to military service, elimination through administrative means.
Although I agree with the majority’s treatment of the findings, I would disapprove the bad-conduct discharge as inappropriately severe as to these offenses, notwithstanding appellant’s poor disciplinary record.
The command’s legitimate interest in the expedient removal2 of the individual from the service may not be considered in the determination to adjudge a punitive discharge. Military judges all too frequently find themselves being asked by the service-member in “BCD striker” cases, and by the Government in cases involving multiple in*1036stances of minor military breaches, to exercise the power to discharge an accused. The judge may often feel as if the court-martial setting has been transformed into that of an administrative discharge board. In both scenarios military judges must resist the temptation toward expediency and adjudge the punitive discharge only in those cases in which they believe it truly to be just.

. No correctional custody was ever imposed and only with the sixth and final mast was confinement on bread and water ordered.


. Appellant was served with his copy of the charges, entered into his pretrial agreement, and was tried all on the same day.